Notice of Allowance
This is a reissue application of U.S. Patent No. 9,829,187 (“the ‘187 patent”). This application was filed 11/25/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. In light of the effective filing date of the ‘187 patent, the AIA  first to file provisions govern prior art. During the course of prosecution claims 1, 7, 9, 11, and 13-17 are amended. Claims 1-17 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment appears below. Authorization was not requested as it is merely correcting matters of non-compliance.1 See MPEP 714 II.F. (authorization not required to correct format errors). If the changes are unacceptable to applicant, an amendment may be filed under 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 
In Claims 14-16, replace all strikethrough with brackets. That is:
In Claim 14, line 2, replace “
In Claim 15, line 2, replace “
In Claim 16, line 1, replace “
In Claim 16, line 2, replace “
In Claim 16, line 2, replace “

Claim Construction 112(f)
The MPEP explains when a term invokes 35 U.S.C. 112(f). See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc).  As noted in MPEP 2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The following claim terms require further consideration:
Electrically conductive biasing portion (claims 1, 11, 13, 17 and selected dependents)

First, this limitation does not use the words “means for” but it instead uses the word “portion.” “Portion” does not imply any particular type of structure, therefore it is deemed to be a generic placeholder for the word means. 
Second, the term is further modified by functional language, biasing. That is, a “biasing portion” is essentially the same as a “means for biasing”. Biasing in this context is taken to mean applying a current or voltage to an electrical component to operate the component. Note that other language in claims 1 and 11 might seem to be functional but is not—“engaging the interior portion of the lamp base and connecting the lamp base and the circuit board.” This is not really a 
Third, the term is not in any way further modified by any structure. “Electrically conductive” is a property of the material, but it is not a term for structure. There is no further structure in the independent claims. 112(f) is invoked, and the term is therefore construed to cover the corresponding structure of the specification, plus equivalents. Note each independent claim includes two such elements, a first and a second, though they are not otherwise distinguished. One of these elements is 36, as shown in Figs. 3-4, and the other is 38, as shown in Figs. 3-4. For each see col. 3 line 63 to col. 4 line 61.
112(f) is additionally invoked for the various dependent claims, for the same reasons, except that claims 7-10 add additional structure for these elements, sufficient to perform the claimed function. 112(f) is therefore not invoked for the elements to the extent they are further described in claims 7-10. 

Bridge portion (claims 1, 11, 13, and dependents)
First, this limitation does not use the words “means for” but it instead uses the word “portion.” “Portion” does not imply any particular type of structure, therefore it is deemed to be a generic placeholder for the word means. 
Second, the term is further modified by functional language, counterbalancing a force produced by the first and second biasing portions. Note that other language in claims 1 and 11 might seem to be functional but is not—the requirements of “coupling” the first and second biasing portions and “mounted to create a bridge plane” are not really a function of the bridge portion, they are merely telling us its location with respect to other elements of the claim.


Allowable Subject Matter
Claims 1-17 are allowed. Reasons for allowance were given at pages 7-8 of the 5/28/2021 Office action. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment/Argument
Applicant’s amendments and arguments have been fully considered. 
The amendment has overcome the duplicate claim warning because claim 9 was amended to depend from claim 7, as suggested by the examiner.
The amendment has overcome the section 112 rejections by correcting the various issues the examiner identified in the prior claims. 
The new reissue declaration has overcome the section 251 rejection, as the new declaration provides a new error statement as suggested by the examiner. It is noted that this is a broadening reissue application and applicant filed a declaration by the assignee, but did not check the checkbox on the declaration stating that the application for the original patent was filed under 1.46 by the assignee. However, the examiner has determined that the original patent application was in fact filed by the assignee under 1.46, therefore the assignee reissue declaration is acceptable under 37 CFR 1.175(c)(2). 
Applicant argues that 112(f) should not be invoked for the “portions” as identified in the prior action because they are claimed as part of the contact interface, which is identified as structure. Applicant is correct that the contact interface is claimed with structure and it does not invoke 112(f). But that does not mean that parts of the contact interface cannot invoke 112(f). For example, if a claim was drawn to “a first wooden block, the first wooden block further comprising means for fastening the block to a second wooden block,” the means would still invoke 112(f) despite it being a part of a structural element. The examiner maintains the findings from the prior action, which are repeated above. In any event, the 112(f) findings are not crucial to patentability, therefore whether the applicant or examiner is correct on this issue is not important to the present examination. Claim construction is a question of law, therefore if this issue comes up in a future court or Office proceeding, the court or the PTAB (as the case may be) will not be bound by the examiner’s findings and applicant will be free to argue its preferred construction at that time. This issue therefore need not be discussed further.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

/LINH M NGUYEN/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

/H.B.P/            Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant used strikethrough for deletion, but brackets are used in reissue. See 37 CFR 1.173(d)(1).